Title: Treasury Department Circular to the Governors of the States, 27 June 1791
From: Treasury Department,Hamilton, Alexander
To: Governors of the States



Treasury DepartmentJune 27. 1791
Sir,

The legislature of the United States have directed in the 18th. Section of the Act making provision for the public debt that the payment of interest should be suspended in respect to the debt of any State which may have issued its own certificates for those of the ⟨U⟩nited States “until it shall appear to the satisfaction of the Secretary of the Treasury that certificates issued for that purpose by such state have been reexchanged or redeemed or until those which shall not have been reexchanged or redeemed, shall be surrendered to the United States.” I find it necessary therefore to request your attention to the subject. If the state of Maryland has issued any such certificates as are contemplated by the above recited Section, it will give certainty to the operations of the Treasury and may prevent delays inconvenient to the public creditors if you will direct the proper officers to cause the state of the fact as it regards Maryland to be made to appear to me. Should this general suggestion be less explicit than you desire, I shall on being notified that it is your wish, point out more particularly the documents that would appear to satisfy the law.
I have the honor to be with perfect respect   Sir   Your most obedient and most humble Servant
Alexander HamiltonSecy of the Treasury
